Citation Nr: 0312264	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-22 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right thigh, with scars, 
currently evaluated as 10 percent disabling.

(The issues of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) and 
entitlement to service connection for Hepatitis C will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
March 1965 to February 1969.  He was wounded the right thigh 
in combat action in May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, in part, denied the appellant's 
claim for an increased evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the right thigh 
with scars.

In August 2002, a Travel Board hearing was at the RO before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the 
hearing testimony has been associated with the claims file.

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for Hepatitis C, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice to the appellant 
of the development, as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After providing the notice and reviewing the 
appellant's response to the notice, if any, the Board will 
prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the increased rating claim.

2.  The shell fragment wound scar of the right thigh is 
productive of a moderate disability of Muscle Group XV, but 
not a moderately severe disability.

3.  The shell fragment wound scar of the anterior right thigh 
is manifested by a 15 centimeter by 3 centimeter scar that is 
not tender or poorly nourished with repeated ulceration; 
there are no adhesions or demonstrated effects on the motion 
of a body part.  

4.  The shell fragment wound scar of the posterior right 
thigh is manifested by a 3 centimeter by 9 centimeter scar 
that is not tender or poorly nourished with repeated 
ulceration; there are no adhesions or demonstrated effects on 
the motion of a body part.

5.  The disability of the superficial skin sensory nerve 
inferior to the right thigh wound is wholly sensory and not 
productive of more than mild or moderate paralysis of the 
external cutaneous nerve of the right thigh.

6.  The disability picture caused by the SFW of the muscles 
of the right thigh is not so unusual as to render the 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent, either schedularly or 
extraschedularly, for the residuals of a SFW of the right 
thigh, Muscle Group XV is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) ((codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5314 and 5315 (2002).

2.  A separate compensable rating for the residuals of a SFW 
of the right thigh, paralysis of the external cutaneous nerve 
of the right thigh is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) ((codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.59, 4.241a, Diagnostic Code 8529 (2002).

3.  A separate compensable rating for the residuals of a SFW 
of the right thigh, scars of the anterior and posterior thigh 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 
4.118, Diagnostic Code 7801 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for an evaluation in excess of 
the currently assigned 10 percent evaluation under Diagnostic 
Code 5315 for his residuals of a SFW of the right thigh.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his right thigh disability is 
more severe than reflected by the current evaluation.  He 
testified at his December 1999 hearing that the shell 
fragment entered the front of his upper thigh and exited 
directly out the back of the thigh.  He said that he has had 
numbness between the wound scar and his knee since then.  See 
RO Hearing Transcript pp. 2-4.  The appellant further 
testified that if you touched the scars they would be tender.  
See RO Hearing Transcript p. 5.  The appellant provided 
similar testimony during his August 2002 Travel Board 
hearing.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's VA outpatient and inpatient treatment dated 
between 1997 and 2001; the reports of the VA medical 
examinations June 1997, December 1998, and March 2000; the 
testimony provided at the December 1999 RO hearing and the 
August 2002 Travel Board hearing; and the various written 
statements submitted by the appellant and his representative.


Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. 
§ 4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a).

Under Diagnostic Codes 5313 through 5318, disabilities 
resulting from muscle injuries are classified as slight, 
moderate, moderately severe or severe pursuant to 38 C.F.R. 
§ 4.56.  A moderate disability of the muscles is defined by 
38 C.F.R. § 4.56 as a through and through or deep penetrating 
wound of a relatively short track by single bullet or small 
shell fragment.  Findings usually include relatively small 
entrance and exit scars, indicating a relatively short track 
of the missile.  There are often signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and loss of power or lowered threshold of fatigue, 
particularly after average use, affecting the particular 
functions controlled by the injured muscles.

A moderately severe disability of the muscles would be the 
consequence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity.  The entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe injury as defined is one which would result from a 
through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effects of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, or 
intermuscular binding and scarring.  Residual disability 
would include extensive, ragged depressed and adherent scars; 
indicating wide damage to muscle groups in missile track; 
palpation showing loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function; 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XV (mesial thigh group).  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury.  A 30 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5315.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XIV.  A 10 percent evaluation requires moderate 
injury.  A 30 percent evaluation requires moderately severe 
injury.  A 40 percent evaluation requires severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5314.

Muscle injuries in the same anatomical region, i.e., the 
pelvic girdle and thigh, will not be combined, but instead, 
the rating for the major group affected will be elevated from 
moderate to moderately severe, and from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  38 C.F.R. § 4.55.

During combat in Vietnam in May 1968, the appellant was 
struck in the right thigh with shell fragments.  The service 
medical records described the wound as not involving nerves, 
arteries or bone.  The RO subsequently rated the wound as 
involving muscle damage to Group XV.  The damage to Muscle 
Group XV was evaluated as moderate which resulted in a 10 
percent rating under Diagnostic Code 5315.

Review of the appellant's inpatient and outpatient VA medical 
treatment records reveals that, during an October 1997 
primary care clinic visit, the appellant demonstrated no 
motor or sensory defect.  Strength in the lower extremities 
was 5/5 equally and bilaterally.  There was no evidence of 
gross joint deformity, effusion, pain, crepitus, muscle 
wasting or lower extremity edema.  Range of motion was 
normal.  During an October 1998 VA hospitalization, no edema 
of the lower extremities was found on physical examination.  
The appellant demonstrated good range of motion.  Motor 
strength was 5/5 throughout.  During an April 1999 VA 
hospitalization, the appellant demonstrated full range of 
motion of all extremities.  Shrapnel wound scars were noted 
on the anterior and posterior right thigh.  The appellant's 
gait was described as normal.  He was able to stand and walk 
on his heels and toes.  There were no abnormal movements and 
lower extremity strength was 5/5 bilaterally.  In November 
1999, the appellant was treated for left hip pain, but no 
treatment was rendered for the right hip as the appellant did 
not voice any complaints.  In May 2001, the appellant fell 
off some scaffolding and injured his right hip.  In November 
2001, abductor strength was 4+/5 on the right.

The appellant underwent a VA medical examination in June 
1997.  The examiner described a medial thigh scar that was 12 
centimeters by one centimeter and a posterior thigh scar that 
was six centimeters by one centimeter.  The examiner stated 
that the scars were nontender to palpation.  The examiner 
described the appellant as walking normally without a limp.

The appellant underwent another VA right thigh examination in 
December 1998.  The examiner described a medial thigh scar 
that was 12 to 15 centimeters long and well healed without 
edema.  The examiner stated that the appellant's strength was 
intact.  The examiner said that the SFW of the right thigh 
had resulted in continuing pain and moderate restriction of 
movement.

The appellant most recently underwent a VA right thigh 
examination in March 2000.  The appellant complained of pain 
all the time in the right thigh.  The examiner described an 
anterior thigh scar that was 12 centimeters by three 
centimeter and a posterior thigh scar that was nine 
centimeters by three centimeters.  The examiner stated that 
there was significant loss of the anterior muscle group in 
the right thigh and posterior muscle groups in the posterior 
thigh.  The examiner found that there was some weakness in 
the right leg compared to the left leg.  Range of motion of 
the left leg was zero to 100 degrees and zero to 60 degrees 
on the right.

A 20 percent rating under Diagnostic Code 5315 would require 
current findings consistent with moderately severe muscle 
injury.  Given the findings from the VA treatment reports and 
examination reports discussed above, the Board concludes that 
findings required for "moderately severe" muscle damage from 
the right thigh SFW are not shown in that there are no 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side have not demonstrated positive evidence of 
impairment.

Again, the Board recognizes that the appellant particularly 
complains of pain of the right lower extremity, but the 
evidence does not establish functional limitation of the 
right lower extremity due to the residuals of SFW to warrant 
a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, the pain was considered in the assignment of 
the above-noted disability rating for the muscle impairment 
to Muscle Groups XV.  38 C.F.R. § 4.54. 

After reviewing all the evidence of record, the Board finds 
that recent examinations have failed to reveal evidence of 
significant muscle fascia loss or other moderately severe 
findings referable to the right thigh such as would warrant 
an increased rating.  Moreover, there is not now, nor was 
there in service, any indication of bony fracture which would 
provide indicia that there was severe muscle damage to the 
group affected. 

The appellant has testified as to some weakness, and, in the 
view of the Board, that weakness is contemplated by the 
assigned rating.  Moreover, fatigue and limitation of 
function and other such findings are contemplated in the 
assignment of the instant rating.  See 38 C.F.R. §§ 4.45, 
4.56, 4.72.  As such, the provisions of 38 C.F.R. §§4.40, 
4.45, 4.59, do not provide a basis for a separate compensable 
rating.

The Board has also considered whether the appellant is 
entitled to a separate disability evaluation for paralysis of 
the superficial skin sensory nerve inferior to the wound, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8529, 
external cutaneous nerve of the thigh.  However, under 
38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  Pursuant to Diagnostic Code 8529, mild or 
moderate paralysis of the external cutaneous nerve of the 
thigh warrants a noncompensable evaluation.  Severe to 
complete paralysis has not been demonstrated by the clinical 
evidence of record.  Moreover, as noted in 38 C.F.R. § 4.55, 
as the right thigh disability is appropriately compensated 
under the rating for muscle injury, there is no basis for a 
separate rating for peripheral nerves.

The findings needed for the next higher evaluation are not 
demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the allowance of an 
evaluation in excess of 10 percent for the appellant's right 
thigh muscle disability, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Consideration has also been given to the possibility of the 
assignment of a separate rating for the right thigh scars.  
The Board initially notes that the regulations for the 
evaluation of skin disabilities were revised effective on 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The Court has stated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See West 
v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 
60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
the instant case, the Board will consider whether the 
appellant is entitled to a higher rating under both the old 
and the new regulations for the period from August 30, 2002 
onward; prior to that date, only the old regulations are 
applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).

In this case, the August 2000 Supplemental Statement of the 
Case (SSOC), a copy of which was provided to the appellant, 
reflects the evaluation of the pertinent medical evidence 
under the rating criteria in effect prior to August 30, 2002, 
but the RO has not had an opportunity to address the revised 
regulations for the evaluation of skin problems in connection 
with the appellant's claim for a higher rating for his right 
thigh scar disabilities.  However, the Board sent the 
appellant a copy of the revised regulations on November 8, 
2002, prior to consideration of the appeal of this issue.  
The Board notes that the appellant was also offered the 
opportunity to submit additional argument or evidence; he 
responded in a letter received at the Board on December 3, 
2002, and stated that he had no additional evidence to 
submit.

Under the regulatory scheme in effect prior to August 30, 
2002, the appellant's right thigh scars were evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Prior to August 30, 
2002, there were various Diagnostic Codes pertaining to 
scars.  Under Diagnostic Code 7803, a 10 percent evaluation 
was assigned for a superficial scar that was poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under Diagnostic Code 7804, a 10 percent evaluation 
was assigned for superficial scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Diagnostic Code 7805 provided that 
other scars were to be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Based on the medical evidence of record discussed above, 
there is no indication that the right thigh scars limit the 
function of the appellant's hip, thigh or knees in any way.  
There is no evidence that either of the scars is tender or 
painful or poorly nourished with repeat ulceration.  Thus, 
none of the pertinent Diagnostic Codes in effect prior to 
August 30, 2002, provide a basis for a separate schedular 
rating for the right thigh scars.  Accordingly, the rating 
schedule does not provide a basis for a compensable 
evaluation for either of these two scars given the evidence 
in this case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, and 7805.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, Diagnostic Code 
7801 provides that scars, other than head, face, or neck, 
that are deep or that cause limited motion encompassing an 
area or areas exceeding 144 square inches (929 sq. cm.) is to 
be rated as 40 percent disabling.  A scar with an area or 
areas exceeding 72 square inches (465 sq. cm.) is to be rated 
as 30 percent disabling.  A scar with an area or areas 
exceeding 12 square inches (77 sq. cm.) is to be rated as 20 
percent disabling.  A scar with an area or areas exceeding 6 
square inches (39 sq. cm.) is to be rated as 10 percent 
disabling.  Note (1) indicates that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are to be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) indicates that a deep scar is one 
associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion involving an area or areas of 144 square inches (929 
sq. cm.) or greater is to be rated as 10 percent disabling.  
Note (1) indicates that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable are 
to be rated as 10 percent disabling.  Note (1) indicates that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination are to be rated as 10 percent disabling.  Note 
(1): indicates that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) indicates that, 
in this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 on the amputation rule.)

Under Diagnostic Code 7805 scars, other, are to be rated on 
the limitation of function of the affected part.

Under Diagnostic Code 7801, scar causing limited motion or a 
deep scar - defined as one associated with underlying soft 
tissue damage -- with an area or areas exceeding 6 square 
inches (39 sq. cm.) is to be rated as 10 percent disabling.  


The former rating schedule designated Diagnostic Code 7801 as 
``scars, burns, third degree'' and Diagnostic Code 7802 as 
``scars, burns, second degree.''  The revision was made to 
also address scars from causes other than burns and to 
evaluate the condition based on actual residual disability, 
i.e., the size of the area of underlying soft tissue damage 
or limitation of motion, rather than on the initial 
assessment of the severity of a burn.  Burn scars that are 
not caused by thermal injury, but by chemical, electrical, or 
friction injury, as well as scars resulting from non-burn 
injuries that permanently alter the skin, can lead to 
comparable residuals. For these reasons, a determination of 
disability that is based on the extent of the scarring itself 
and its effects, rather than on the etiology of the scarring, 
is preferable because it will result in wider application of 
these criteria and afford consistency in the evaluation of 
comparable scarring, whatever the etiology. When there is 
soft tissue damage beneath the skin, in addition to scarring 
of the skin, the overlying scar shows a greater anatomical 
change in contour than when there is skin damage alone. The 
defect that appears in a scarred area when there is 
underlying soft tissue damage is known as a deep contour 
defect and could also be called a deep scar. The lesser 
change that results in a scarred area when there is skin 
damage alone, without soft tissue damage beneath the skin, is 
known as a superficial contour defect and could also be 
called a superficial scar. A superficial scar may have an 
irregular surface that is either raised or depressed, but the 
abnormal contour goes no deeper than the skin.  See 67 Fed. 
Reg. 49591 - 49592 (2002).

Again, based on the medical evidence discussed above, there 
is no indication that the right thigh scars limit the 
function of the appellant's right lower extremity in any way.  
The Board notes that there are many different kinds of 
distinct soft issues in the human body, and that there is 
clinical indication that the scars have resulted in 
underlying soft tissue damage.  Specifically, a significant 
amount of muscle loss has been noted in the area.  The 
clinical evidence of record reveals that, at worst, the 
anterior medial right thigh scar is 15 cm by 3 cm for an area 
of 45 sq. cm.  The posterior thigh scar is, at worst, 9 cm. 
by 3 cm. for an area of 27 sq. cm.  Note (1) indicates that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are to be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Consequently, the right 
anterior scar would be assigned a 10 percent evaluation and 
the posterior a noncompensable evaluation; these would 
combine for a 10 percent evaluation under 38 C.F.R. § 4.25.  
Nonetheless, because the veteran is already being compensated 
for the underlying soft tissue damage by application of 
Diagnostic Codes 5314 and 5315, the Board concludes that 
38 C.F.R. § 4.14 precludes the assignment of a separate 
compensable rating for the scar itself on the basis of the 
presence of underlying soft tissue damage.  Significantly, 
the description of muscle injuries in 38 C.F.R. § 4.56 
include reference to the degree of scarring and the extent of 
soft tissue injury, including reference to deep fascia and 
muscle tissue.  Also, as neither scar is tender or painful on 
examination and neither scar is unstable as defined by 
regulation, the assignment of a separate compensable rating 
under Diagnostic Codes 7803 or 7804 is not supported.  

Notwithstanding the above discussion, a rating in excess of a 
currently assigned schedular evaluation may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating was 
specifically considered by the RO in its October 1999 
Statement of the Case (SOC) and the Board will therefore also 
consider the applicability of an extraschedular rating in 
this case.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
finds that an extraschedular rating is not appropriate for 
the residuals of the SFW of the right thigh because the 
evidence does not reveal that these residuals present an 
unusual disability picture.  The medical evidence of record 
does not reveal that the appellant has received any treatment 
for his right thigh SFW residuals other than pain medication 
that he also takes for other disabilities.  He has not been 
hospitalized for either scar and there is no medical evidence 
of record that demonstrates marked interference with 
employment.  38 C.F.R. § 3.321.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
October 1999 Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC) issued in August 2000, and July 
2002; and the November 2002 Board notice letter concerning 
the new skin regulations.  He was informed by the August 2001 
RO letter and the July 2002 SSOC of the provisions of the 
VCAA.  The prior SOC and SSOC informed the appellant that the 
results of VA medical examinations and the medical records in 
evidence did not show that his right thigh SFW residuals were 
severe enough to warrant an increased evaluation.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 


VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  The RO obtained Social 
Security Administration records that show that the appellant 
was found to be disabled due to his psychiatric conditions.  
In addition, the appellant was informed about the provisions 
of the VCAA in the July 2002 SSOC.  He was also informed of 
the new skin regulations in a letter sent by the Board in 
November 2002; the Board asked the appellant to identify all 
relevant records.  The appellant responded in December 2002.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record that 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

An evaluation in excess of 10 percent is not warranted for 
the residuals of a SFW of the right thigh.



		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

